Citation Nr: 1403341	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-16 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation for left ankle sprain with osteoarthritis, rated 20 percent disabling. 

2.  Entitlement to a higher initial rating for temporomandibular joint dysfunction, rated noncompensably disabling.  

3.  Entitlement to a higher initial rating for dyssomnia, not otherwise specified (NOS), rated noncompensably disabling.  


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 2001 to July 2010. 

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in pertinent part granting service connection for the disabilities the subject of appeal and assigning initial ratings.  

While the Veteran had been represented by AMVETS, that Veterans Service Organization withdrew from representation of the Veteran in all matters before the VA, by a February 2011 correspondence.  The Veteran is presently unrepresented in his appeal.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for hypertension was raised by a VA Form 9 submitted in June 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran was afforded predischarge VA examinations in March and April of 2010.  As discussed below, remand is in order for each of the appealed claims based on self-reported signs or symptoms of disability consistent with increased severity of disability since these examinations.  See 38 U.S.C.A. § 5103A(d) (West 2002); Suttman v. Brown, 5 Vet. App. 127, 138   (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In his August 2010 notice of disagreement and again in his VA Form 9 submitted in June 2011, the Veteran asserted that his "ankle will roll" when walking, causing him "extreme pain" and resulting in a limp for "five plus days."  He did not specify the frequency of these ankle 'rolling' events.  This assertion of the ankle 'rolling' and a resulting limp as an exacerbation of the ankle disability was not previously asserted by the Veteran, and was not subject to VA examination, including not being noted upon the Veteran's pre-discharge VA examination.  

Pre-discharge x-rays of the ankle in March 2010 revealed "degenerative osteophyte formation about the talar navicular articulation" and "ossification of the interosseous membrane" but no joint erosion.  At his general VA pre-discharge examination in March 2010 the Veteran reported difficulty with the ankle for eight years following injury in boot camp.  At that examination the Veteran reported having flare-ups of the ankle "a couple of times a day" and "lasting a couple of hours," with an 8 out of 10 pain level during these flare-ups.  Physical examination revealed normal plantar flexion, but dorsiflexion limited to five degrees, with pain at five degrees, as compared to 20 degrees without pain on the right.  This was unchanged with repetitive use.  The examiner diagnosed "chronic recurrent left ankle sprain with residual decreased and painful range of motion."  

Thus, this 'rolling' ankle may reflect an increase in severity of disability, necessitating a new, contemporaneous VA examination.  38 U.S.C.A. § 5103A(d); Suttman, 5 Vet. App. at 138.   Additionally, appropriate efforts should be made to conduct examination of the ankle during one of these periods of exacerbation following a 'rolling' event, and during one of his daily intervals of exacerbation as reported at the March 2010 examination.  See Ardison v. Brown, 2 Vet. App. 405 (1994) (holding that in evaluating disabilities that are subject to periodic exacerbations or outbreaks, an examination should be scheduled during such an exacerbation).

Regarding temporomandibular joint dysfunction, upon his predischarge dental examination in March 2010, the Veteran complained that for the past four years he had sharp pain in his jaw, mostly on the left side in the vicinity of his left ear, when eating and sometimes also when not eating, occurring approximately every month and lasting only three to four seconds.  Range of motion at the temporomandibular articulation was to 10 mm on each side.  Range of motion at the intra-incisal point was to 47 mm left and right.  The examiner noted wear on the masticatory surfaces of the teeth from grinding, wear on the occlusal surface, wear on number 8 tooth from grinding, and loss of teeth numbered 14, 20, and 30.  These three lost teeth were noted to have been lost prior to the Veteran's service entry.  The Veteran's mandible was within normal limits.  The examiner noted that the wear on the teeth was evidence of grinding or clenching.  There was no clicking or popping of the jaw on either side.  The examiner recommended that the Veteran use a night guard.  

In his August 2010 notice of disagreement and again in his VA Form 9, the Veteran asserted that he had "sporadic pain" in his jaw, at times when eating.  He also asserted that he had teeth grinding and that he had chipped several teeth.  The record thus raises questions of teeth grinding with secondary tooth damage being related to or part of his service-connected temporomandibular joint dysfunction.  While tooth wear was noted at the March 2010 examination, several chipped teeth were not, and the examiner failed to address whether any of these were attributable to the Veteran's temporomandibular joint dysfunction.  Thus, there is presented the likelihood of increased severity of the temporomandibular joint dysfunction, as well as the need to clarify the scope of service-connected disability.  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence, to support its opinions.  Evans v. West, 12 Vet. App. 22 (1998); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Remand for an additional mouth/jaw/teeth examination is thus warranted.  

Also in his August 2010 notice of disagreement and again in his VA Form 9 the Veteran asserted that he had sleep impairment resulting in irritability, loss of energy, loss of concentration, loss of interest in activities, and feelings of depression.  This raises a question of new or additional psychiatric disability associated with the Veteran's service-connected sleep disorder.  Upon his predischarge sleep disorders examination in April 2010 the Veteran reported sleep impairment but denied concentration difficulties, irritability, or symptoms of depression.  A predischarge psychiatric evaluation also in April 2010 presented the same findings as the sleep disorders examination, with an Axis I diagnosis of dyssomnia not otherwise specified (NOS).  A polysomnogram in January 2010 showed no sleep apnea but did show poor sleep efficiency and absence of stage 3 or stage 4 sleep.  Again, the Board cannot make its own medical determination, and a further VA examination is required to address implicated questions.  Evan, 12 Vet. App. at 22; Rucker, 10 Vet. App. at 74 (1997).  A contemporaneous VA examination is warranted to address the questions raised of increased scope or severity of psychiatric disability.  38 U.S.C.A. § 5103A(d); Suttman, 5 Vet. App. at 138; Green, 1 Vet. App. at 124.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must attempt to obtain all VA treatment records.  All attempts to secure this evidence must be documented in the evidence of record by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded an appropriate new VA examination to determine the current severity of his service-connected left ankle disability.  To the extent possible, scheduling of the examination should be coordinated with the Veteran, to coincide with days immediately following a "rolling" event of the left ankle, which events the Veteran has reported are followed by at least five days of limping, and to coincide, again, to the extent possible, with a time of one of the Veteran's daily flares of left ankle pain.  The examiner should note these reported rolling instances and daily flare-ups, regardless of whether the examination was accomplished during times of these rolling instances and daily flare-ups, and should, to the extent possible, address the increase in severity of disability resulting from these rolling instances and daily flare ups.  To do so, the examiner should rely on clinical treatment records as well as the Veteran's self-report of symptoms of disability.  

The Veteran's entire claims file as contained in Virtual VA must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must specify in the report that the claims file including all Virtual VA records have been reviewed, and must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted. The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

The examiner must conduct full range of motion studies on the service-connected left ankle.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific point in the ankle motion, in degrees, at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected left ankle.  The examiner should explain all his or her conclusions.  The report must be typed. 

3.  The Veteran must also be afforded an appropriate new VA examination including of his mouth, jaw, and teeth, to determine the current severity of his service-connected temporomandibular joint dysfunction.  The Veteran's entire claims file as contained in Virtual VA must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must specify in the report that the claims file including all Virtual VA records have been reviewed, and must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

The examiner should address the nature and severity of the Veteran's temporomandibular joint dysfunction, to include any impairments in dentition or masticatory function, any trigeminal neuropathy or other associated neuropathy or neuralgia, and any associated pain and impairment in functioning.  The examiner must state whether there is any functional loss caused by the Veteran's temporomandibular joint dysfunction, including whether there is any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint. Additionally, an opinion must be stated as to whether any pain found in the temporomandibular joint could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional limitation of motion due to pain on use or during flare-ups.  

The examiner must also address the extent of any damage to functional parts, including particularly the teeth, jaw, and mandible, resulting from or associated with the temporomandibular joint dysfunction.  

All opinions must be explained in detail.  The report must be typed. 

4.  The Veteran must also be afforded a new VA psychiatric examination to determine the current severity of his service-connected dyssomnia, NOS.  The Veteran's entire claims file as contained in Virtual VA must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must specify in the report that the claims file including all Virtual VA records have been reviewed, and must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted. The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

The examiner must address the Veteran's recent complaints of irritability, loss of energy, loss of concentration, loss of interest in activities, and feelings of depression.  The examiner should address the degree to which these are attributable to, or differentiable from psychiatric disability associated with the Veteran's dyssomnia.  The examiner should also consider findings upon pre-discharge VA sleep disorder and psychiatric examinations in April 2010, as well as findings from the sleep study conducted in January 2010.  Any clinical treatment records should also be reviewed.  

The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's service-connected dyssomnia, NOS.  Manifestations to include impact on functioning should be addressed, to include the following: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  

The examiner must provide detailed findings as to the nature and scope of disability due to the Veteran's dyssomnia, NOS, including whether the Veteran is precluded from obtaining or maintaining substantially gainful employment due to the disorder.  

If the dyssomnia is now intertwined or otherwise associated with other psychiatric disability, the examiner must so state.  If another psychiatric disability present is not differentiable in its symptoms from the Veteran's dyssomnia, NOS, then the examiner must address the nature and scope of the entirety of the Veteran's psychiatric disabilities, including whether they, taken as a whole, preclude him from obtaining or maintaining substantially gainful employment.

All opinions must be explained in detail.  The report must be typed. 

5.  The RO must notify the Veteran that it is his responsibility to report for the VA examinations scheduled and to cooperate in the development of the claims remanded herein.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be associated with his claims file. 

6.  After the requested development has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If a report is deficient in any manner, the RO must implement corrective procedures at once. 

7.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal, taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

